Patricia M. Wagner, CSR
                                 P.O. Box 760
                                                                                FILED IN
                            Weimar, Texas 78962                          4th COURT OF APPEALS
                              Tel. 361.772.0630                           SAN ANTONIO, TEXAS
                                                                         6/1/2015 9:22:34 AM
                           pattiwagcsr@gmail.com                           KEITH E. HOTTLE
                                                                                 Clerk
     NOTIFICATION OF LATE REPORTER’S RECORD
May 29, 2015
Court of Appeals Number: 04-15-00090-CR
Trial Court Number: 13-1991-CR-B
Trial Court Style: State of Texas v. Anthony Alex DeLeon
County and District Court from which appeal is taken: Guadalupe County

I am the official court reporter responsible for preparing part of the reporter’s record in
the above-mentioned appeal. The approximate date(s) of proceeding(s) was/were:
January 26-28 plus several pretrial dates

I anticipate the length of the record to be: 500 plus pages

I am unable to file the record by the due date because of the following reason(s):

   The appellant has failed to order the record.

   The appellant failed to order the record timely.

   The appellant has failed to pay the fee or make arrangements to pay the fee for
   preparing such record.

X Preparation of reporter’s record ordered prior to the instant one precludes completion
  of this record by said due date. My required monthly status report showing records
  requested is on file with the 1st, 13th, 14th, and 4th Courts of Appeals Clerks.

X Other. This Reporter is asking for a 30 to 45-day extension. This Reporter has been
extremely busy with several transcripts over the last few months and in court with several
jury trials, as well as, personal issues going on. Also, this reporter is currently finishing
up a trial appeal for the 13th Court of Appeals, State of Texas v. Raymond Hammer out of
Lavaca County that was due before this one, and I am still working on getting that one
completed and anticipate another two weeks to complete that one before I can start this
one due to our upcoming trial schedule, and that’s requiring this Reporter to work on
weekends to try and get caught up again. Thank you for your patience and consideration.

I anticipate the record to be completed by: July 10th, 2015 but hopefully sooner.
I, Patricia M. Wagner, certify that I sent copies of this Notice by regular mail or fax to the
attorneys for the parties.
Date:___5/29/2015_____ Signature:____/s/ PATRICIA WAGNER, CSR
CC: Guadalupe County District Clerk; Defendant’s atty; Ms. Heather Hines